ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed method comprising binding anti-human globulin antibody to a panel of human antibodies, the human antibodies within the panel comprising different Ig subtypes and comprising the six CDRs as presently claimed, appears to be free of the prior art.  Namely, a method as claimed, the method comprising the antibodies comprising a heavy chain comprising CDR1 of SEQ ID NO. 114, CDR2 of SEQ ID No. 115 and CDR3 of SEQ ID NO. 116, and a light chain comprising CDR1 of SEQ ID NO. 117, CDR2 of SEQ ID NO. 118, and CDR3 of SEQ ID NO. 119 appears to be free of the prior art.
The previous objections to claims are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims on the grounds of non-statutory double patenting is withdrawn in response to Applicant’s amendments to the claims (rejected claims are canceled).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641